Opinión disidente del
Juez Asociado Señor Rigau con la cual concurren el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 15 de septiembre de 1976
Se trata de un caso de daños. Los hechos son sencillos y no están controvertidos. En lo pertinente se contraen a lo que sigue. Un niño de ocho años de edad asistió con sus padres a una verbena que se celebraba para levantar fondos para la Iglesia Católica, denominada de aquí en adelante la code-mandada. Un cohete allí disparado fue a dar en la cara del menor demandante.
Con motivo de ello el niño Luis Rubén Colón sufrió un trauma cráneocerebral que le produjo una fractura abierta en la parte frontal del cráneo, con depresión, hemorragia in-tracerebral y contusión cerebral severa. Perdió la visión total de un ojo, con la considerable incapacidad física que ello con-lleva. Su rostro ha quedado mutilado con motivo de la de-presión de la región frontal del cráneo. Su personalidad y sico-logía han sido marcada y adversamente afectadas. Los padres del menor han padecido grandes sufrimientos y angustias mentales como consecuencia de todo ello. Lo anterior son con-clusiones del juez sentenciador. A la fecha del juicio, expresa la sentencia, el menor aún sufría fuertes dolores de cabeza.
La ilustrada Sala sentenciadora declaró la demanda con lugar contra el codemandado Luis González Rosario (joven de 17 años que disparó el cohete) y sus padres, pero la de-*131claró sin lugar en cuanto a la codemandada. A petición del menor y sus padres el Tribunal decidió revisar.
El recurrente señala como error la determinación del tribunal en el sentido de que no se probó relación causal entre la acción de la codemandada y el daño perpetrado. Esa tam-bién es la posición de la codemandada ante nos. Entiendo que el error señalado se cometió.
El caso plantea dos cuestiones de derecho las cuales, a mi modo de ver, hacen forzoso modificar la sentencia en cuanto a la codemandada. Estas son las siguientes: (1) como se verá, la prueba demuestra que la codemandada era promotora o, por lo menos, copromotora de la verbena, y (2) que dicha ac-tividad se llevó a cabo para recaudar fondos para aquélla. Esto es, se llevó a cabo para su beneficio económico. Creo que cualquiera de estas dos cuestiones hacen necesario la modifica-ción de la sentencia.
En primer lugar, veamos la prueba, la cual está recogida en dos piezas de transcripción de evidencia y en dos deposicio-nes. La madre del menor perjudicado declaró como sigue:
“P. — ¿ Usted estaba en la verbena con los nenes ?
R. — Sí, señor.
P. — ¿Cuántos son?
R. — Dos y el nene tres.
P. — ¿ La invitó alguien a usted ?
R. — La Iglesia hacía la invitación.
P. — ¿Quién la hizo?
R. — El Padre, que cooperaran y asistieran a la verbena.”
Al testigo Juan Serrano Rosario de 64 años de edad, se le preguntó que en dónde estaba en la fecha de los hechos. Contestó: “En la verbena que se estaba efectuando en el par-que de Candelaria a beneficio de la Iglesia Católica.”
El testigo Pedro Juan Rodríguez de León, al pregun-társele sobre dicha fecha declaró: “Ese día específicamente acompañaba a mi esposa a llevar una contribución que ella iba a hacer a la Iglesia con relación a una fiesta para una *132verbena que se estaba celebrando...Más adelante el mismo testigo declaró que su esposa estaba cooperando para beneficio de la Iglesia con dicha verbena.
La testigo Delia Picón de Rodríguez, al serle preguntado si tenía conocimiento de la actividad, declaró: “Como yo asisto a la Iglesia lo anunciaban en las misas los domingos que se iba a celebrar la verbena.” La misma testigo, al de-clarar sobre la contribución que le solicitaron se expresó como sigue:
“R — Esa contribución me la pidieron.
P — ¿ Quién se la pidió ?
R — El Comité Organizador.
P — ¿Le pidió qué?
R — Que todo el que quisiera cooperar con algo para sacar fondos que lo hiciera.
P — ¿Sacar fondos para qué?
R — Para la Iglesia Católica.”
Dicha testigo, en la deposición, declaró que el sacerdote dirigía el grupo que organizaba la verbena..
Veamos la declaración del sacerdote Tosello Giangiacomo. El distinguido religioso declaró que, además de otros deberes que tenía, era el encargado de la capilla del Barrio Candela-ria, la localidad envuelta en este caso. En la deposición de-claró como sigue:
“P. ¿ Cómo se hacían las invitaciones ?
R. Por voz viva en la iglesia. No se pusieron avisos de invi-tación, excepto lo que yo les decía.
P. ¿Qué decía?
R. Que en tal fecha se va a llevar a efecto una verbena y están todos cordialmente invitados. Invitando a los vecinos a gastar sus chavos.
P. Eso se lo decía a los feligreses usted ?
R. Sí, señor.”
Declaró también el sacerdote que él “animaba a los feli-greses para que cooperaran”; que él dio su aprobación para la celebración de la verbena; que él “aconsejaba” en cuanto a *133dicha actividad; admitió que la dirigía aunque no podía traba-jar físicamente en ella; reiteró que invitaba a los feligreses en las misas a concurrir a la verbena y que “en ésta en particular la contribución era para la Iglesia.”
Surge, pues, de la prueba que la codemandada era promoto-ra de la verbena. Allí se utilizaron cohetes. Cuando se uti-lizan fuegos artificiales — de los cuales los cohetes son una variedad — en algún acto público, el promotor o promotores deben proveer un sitio seguro a los espectadores y seleccionar a un experto o persona diestra en esos menesteres para mani-pularlos. Bonet v. Municipio de Barceloneta, 87 D.P.R. 81, 87 (1963), y autoridades allí citadas. Ninguna de esas dos cosas se proveyó en esta ocasión. El uso inexperto y negligente de los explosivos fue la causa del accidente. La promotora tenía el deber de proveer condiciones más seguras para sus invitados. El promotor no puede evadir su responsabilidad alegando que no ejercía control sobre el manejo y uso de los cohetes. Si esto fuese posible sería fácil evadir dicha responsa-bilidad en casi todos los casos. Véanse, Spenzierato v. Our Lady Monte Virgine Soc. of Mutual Benefit, 169 A.2d 831 (1934); Anno: Liability of private promoter or operator of public fireworks exhibition or display for personal injury, death, or property damages, 81 A.L.R.2d 1207; Anno: Liability for injury by explosive or the like found by, or left accesible to a child, 10 A.L.R.2d 22, 146-155.
La segunda fuente de responsabilidad civil de la codeman-dada, a la que antes aludimos, surge del hecho de que la verbena se celebraba para recaudar fondos para aquélla. Consti-tuye lo que la jurisprudencia y la doctrina denominan el cri-terio de beneficio económico. Ya hemos reconocido y aplicado dicha doctrina en el campo de daños y perjuicios. Martínez v. Comunidad M. Fajardo, 90 D.P.R. 461, 467 (1964); Weber v. Mejias, 85 D.P.R. 76, 79 (1962). Véase también, Lugo Montalvo v. González Mañón, 104 D.P.R. 372 (1975), en donde resolvimos que si la acción o gestión del marido aprove-*134cha económicamente a la masa ganancial la responsabilidad civil, de haberla, será de cargo de dicha masa. Allí, citando a Scaevola, expresamos que quién está a las ganancias debe estar a las pérdidas.
El beneficio económico como fuente generadora de respon-sabilidad civil no es nada nuevo en nuestro derecho autóctono. El Código Civil lo reconoce expresamente en el régimen de las obligaciones que se contraen sin convenio. Así por ejemplo, en lo pertinente, el Art. 1793 de dicho Código, 31 L.P.R.A. see. 5106, dispone que “Aunque no hubiese ratificado expresa-mente la gestión ajena, el dueño de bienes o negocios que aprovecha las ventajas de la misma será responsable de las obligaciones contraídas en su interés ,_”
Comentando dicho artículo, que es el equivalente al 1893 español, Manresa escribe:
*135Para fuentes anglosajonas puede verse Harper & James, The La/bü of Torts, Vol. 2 (1956) pág. 1478 y ss.; y Prosser, Business, Visitors and Invitees, Vol. 26, Minn. L. Rev. 573 (1942).
*134“Es decir, que en el primer caso, en el de la ratificación ex-presa, es indiferente que la gestión haya producido o no venta-jas; y desde luego se comprende, puesto que existe un acto mani-fiesto e indubitable de la voluntad del dueño aceptando la gestión y, por tanto, sus consecuencias. Pero en el caso de la aceptación tácita, para que se repute que ésta ha existido, es preciso que haya habido esas ventajas o beneficios, puesto que su aprovecha-miento por parte del dueño es lo que constituye la presunción de la ratificación del mismo.
[S3 i la gestión produce algún beneficio para el dueño, no sería justo que esta ventaja cediera en absoluto en favor de éste, sin que quedara sujeto a obligación alguna, ni aún siquiera a responder .del reintegro de los gastos hechos y a la indemni-zación de los perjuicios sufridos por aquel a cuyos actos se debe el beneficio alcanzado o la ventaja obtenida, porque es un princi-pio axiomático consignado, no sólo en el Código de las Partidas, sino hasta en la moral universal, ‘que debe sentir el embargo de las cosas aquel que ha el pro de ellas.’
Por eso, cuando el dueño se aprovecha de las ventajas que proporcione la gestión ajena en sus negocios, se constituye en las mismas obligaciones que tendría si fuera mandante, aunque no haya ratificado expresamente la gestión, porque en otro caso *135vendría a lucrarse injustamente de esas ventajas o de los bene-ficios producidos por los actos del gestor.”(1)
Puede verse la clara justificación económica y de justicia de la doctrina que comentamos. Es justo que quien recibe Jas ventajas o beneficios económicos de una actividad o negocio, generalmente hablando, también afronte la responsabilidad que pueda surgir. Considero sumamente injusto que, como en el caso de autos, además de los graves daños físicos y sicoló-gicos que el menor sufrió, éste tenga también que absorber la perdida económica, cuando la verbena no se celebraba para su beneficio. La base de esta solución que ofrece el derecho jurisprudencial, así como también lo ofrece el Código Civil, es la equidad, sustancia y espíritu de todo el Derecho y la cual “propicia el desarrollo del derecho civil dentro de sí mismo.” — Silva v. Comisión Industrial, 91 D.P.R. 891, 899 (1965).
Como bien señala Castán, “las ideas de justicia y equidad son esenciales y consustanciales a la noción del Derecho, el cual dejaría de cumplir sus finalidades morales y sociales si no aspirase a realizar la justicia....” (2)
Yo enmendaría la sentencia recurrida en el sentido de de-clarar la demanda con lugar también en cuanto a la code-mandada.

 Manresa, Código Civil Español, Tomo 12, Sexta ed. rev. (1973), págs. 800 y 802. En la 5ta. ed., mismo tomo, págs. 606 y 608.


 La Formulación Judicial del Derecho, 2da. ed. rev. (1954), pág. 87.